           Case 5:18-cr-03409-KG Document 81 Filed 03/01/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                       )
                                                 )
                 Plaintiff,                      )   CRIMINAL NO. 18-CR-3409 KG
                                                 )
         vs.                                     )
                                                 )
 MAXIMO GONZALEZ-SEBASTIAN,                      )
 et al.,                                         )
                                                 )
                 Defendant.                      )

                               UNITED STATES’ EXHIBIT LIST

       The United States of America hereby submits the attached list of exhibits for the

convenience of the Court and counsel, and without waiving the right to introduce different or

additional exhibits, to be used during trial.

 EX. DESCRIPTION OF EXHIBIT                                            FED. R. EVID./
 NO.                                                                   AUTHORITY
 1   Mesa Inn records dated July 3, 2018 for Julieta Parra             Fed. R. Evid. 803(6)

 2      Wal-Mart wire receipt to Julieta Parra                         Fed. R. Evid. 803(6)

 3      Rent receipt for $900.00 dated July 5, 2018 in the name of     Fed. R. Evid. 803(6)
        Salvador Hernandez
 4      Avis rental agreement for beige Tahoe dated July 21, 2018 by   Fed. R. Evid. 803(6)
        Anita Valenzuela
 5      Photo of beige Tahoe at Highway 70 checkpoint taken on July    Fed. R. Evid. 402
        21, 2018
 6      Mexican driver’s license in the name of Salvador Hernandez-    Fed. R. Evid. 402
        Gutierrez
 7      Mexican driver’s license in the name of Cristian Garcia-       Fed. R. Evid. 402
        Gutierrez
 8      Registration document for Toyota Sequoia                       Fed. R. Evid. 803(6)

 9      Cell phone belonging to Juan Andres-Juan, a.k.a. Cristian      Fed. R. Evid. 402
        Garcia-Gutierrez
 10     Cell phone extraction from the phone of Juan Andres-Juan,      Fed. R. Evid. 402
        a.k.a. Cristian Garcia-Gutierrez
       Case 5:18-cr-03409-KG Document 81 Filed 03/01/19 Page 2 of 3



11   Black Samsung flip phone belonging to Maximo Gonzalez-          Fed. R. Evid. 402
     Sebastian
12   Extraction of Maximo Gonzalez-Sebastian’s phone                 Fed. R. Evid. 402

13   Cellphone seized at 505 S. Cedar, Roswell, New Mexico on July   Fed. R. Evid. 402
     26, 2018
14   Notebook from stash house at 505 S. Cedar, Roswell, New         Fed. R. Evid. 402
     Mexico
15   Notebook from stash house at 505 S. Cedar, Roswell, New         Fed. R. Evid. 402
     Mexico
16   Photos from 505 S. Cedar, Roswell, New Mexico                   Fed. R. Evid. 402

17   Cellphone belonging to Eliczandro Augustine-Reyes               Fed. R. Evid. 402

18   Moneygram receipt dated July 26, 2018 for $767.02 to Tomas      Fed. R. Evid. 803(6)
     Humberto-Camacho
19   Mexican driver’s license in the name of Tomas Humberto          Fed. R. Evid. 402
     Camacho
20   Guatemalan passport in the name of Everaldo Valencia-Jimenez    Fed. R. Evid. 402

21   Guatemalan passport in the name of Maximo Gonzalez-             Fed. R. Evid. 402
     Sebastian
22   Registration document for Gold Ford from El Cajon, California   Fed. R. Evid. 803(6)

23   Photos of Gold Ford                                             Fed. R. Evid. 402

24   Bank of America debit card in the name of “Maximo Gonzalez      Fed. R. Evid. 402
     S”
25   Records from Bank of America                                    Fed. R. Evid. 803(6)

26   Wells Fargo debit card in the name of “Everaldo Valencia”       Fed. R. Evid. 402

27   Records from Wells Fargo                                        Fed. R. Evid. 803(6)

28   Guatemalan ID card in the name of Maximo Gonzalez-Sebastian     Fed. R. Evid. 402
     with California residence
29   Texas insurance card for 2006 Nissan Armada in the name of      Fed. R. Evid. 803(6)
     Salvador Hernandez Gutierrez
30   Texas title receipt for 2006 Nissan Armada in the name of       Fed. R. Evid. 803(6)
     Salvador Gutierrez
31   Wire transfer receipt for $6,000.00 from Elvis Escalante-       Fed. R. Evid. 803(6)
     Velasquez
32   Records of $4,000.00 payment, obtained from Elvis Escalante-    Fed. R. Evid. 803(6)
     Velasquez
33   Screen shots from cell phone belonging to Elvis Escalante-      Fed. R. Evid. 402
     Velasquez
          Case 5:18-cr-03409-KG Document 81 Filed 03/01/19 Page 3 of 3



 34     Laundry card from Riverside, California found in Gold Ford      Fed. R. Evid. 402



                                                          Respectfully submitted,

                                                          JOHN C. ANDERSON

                                                          Electronically filed 3/1/2019
                                                          LUIS A. MARTINEZ
                                                          RICHARD C. WILLIAMS
                                                          Assistant United States Attorneys
                                                          200 N. Church Street
                                                          Las Cruces, NM 88001
                                                          (575) 522-2304

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.
        /s/
LUIS A. MARTINEZ
Assistant United States Attorney
